12-4732-bk, 12-4797-bk, 12-4827-bk
Sapere v. MF Global

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
19th day of May, two thousand fourteen.

Present:
           ROBERT A. KATZMANN,
                      Chief Judge,
           RALPH K. WINTER,
           GUIDO CALABRESI,
                      Circuit Judges.

________________________________________________

SAPERE WEALTH MANAGEMENT LLC,
GRANITE ASSET MANAGEMENT, SAPERE
CTA FUND, L.P.,

           Plaintiffs-Appellants,

                   v.                                                   No. 12-4732-bk
                                                                        No. 12-4797-bk
MF GLOBAL HOLDINGS LTD., Plan Administrator,                            No. 12-4827-bk
JAMES W. GIDDENS, Trustee for the SIPA
Liquidation of MF Global, Inc., MFG ASSURANCE
COMPANY, U.S. SPECIALTY INSURANCE
COMPANY, LEAD PLAINTIFFS, HENNIG-
CAREY PROPRIETARY TRADING, LLC,
CHARLES CAREY, JOSEPH NICOFORO, ROBERT
TIERNEY, BRIAN FISHER, SHANE MCMAHON,
MICHAEL METTE, TIMOTHY ZAUG,
REPRESENTATIVE CUSTOMER GROUP,
SANGANI FAMILY LP,

         Appellees.
_______________________________________________

For Plaintiffs-Appellants:               JOHN J. WITMEYER III, Ford Marrin Esposito Witmeyer
                                         & Gleser, LLP (John R. Grabowski, Ford Marrin
                                         Esposito Witmeyer & Gleser, LLP, Joseph H. Stallings,
                                         Howard, Stallings, From & Huston, P.A., on the brief),
                                         New York, NY

For Appellee MF Global
Holdings Ltd.:                    P. BENJAMIN DUKE, Covington & Burling LLP (Anthony J.
                                  Sun, Covington & Burling LLP, Brett H. Miller, Morrison &
                                  Foerster LLP, on the brief), New York, NY

For Appellee James W.
Giddens:                          JAMES B. KOBAK, JR. (Jeremy Turk, on the brief), Hughes
                                  Hubbard & Reed LLP, New York, NY

For Appellee MFG
Assurance Company:                STEPHEN DOODY (Joseph Badtke-Berkow, on the brief), Allen
                                  & Overy LLP, New York, NY

For Appellee U.S.
Specialty Insurance
Company:                          LESLIE S. AHARI (Meredith E. Werner, on the brief), Troutman
                                  Sanders LLP, McLean, VA



       Appeal from the United States District Court for the Southern District of New York
(Forrest, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED that the appeals are

DISMISSED as moot.

       Plaintiffs-Appellants Sapere Wealth Management LLC, Granite Asset Management, and

Sapere CTA Fund, L.P. (collectively “Sapere”) appeal from a judgment entered on November

14, 2012 by the United States District Court for the Southern District of New York (Forrest, J.),

                                                2
which affirmed an April 10, 2012 Memorandum Opinion of the United States Bankruptcy Court

for the Southern District of New York (Glenn, J.). Sapere argues on appeal that the bankruptcy

court erred in allowing insurers of MF Global Holdings Ltd. to pay litigation expenses on behalf

of former directors, officers, and employees of MF Global Inc. (“MF Global”). Sapere claims

that it and other commodities customers had acquired “vested rights” in the insurance policy

proceeds based on a shortfall of funds in their customer accounts at the time of MF Global’s

bankruptcy.

       In April 2014, the Trustee of the liquidation of MF Global under the Securities Investor

Protection Act, 15 U.S.C. §§ 78aaa et seq., began paying commodities customers’ net equity

claims in full, and Sapere has since received payments covering the entirety of the shortfall in its

customer accounts. Accordingly, Sapere no longer has an interest in this litigation, and so the

appeals are DISMISSED as moot. See Associated Gen. Contractors of Conn., Inc. v. City of New

Haven, 41 F.3d 62, 65 (2d Cir. 1994).



                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, CLERK




                                                 3